467 So. 2d 281 (1985)
CRAWFORD AND COMPANY, etc., et al., Petitioners,
v.
Antonio DOMINGUEZ, Respondent.
No. 64533.
Supreme Court of Florida.
March 7, 1985.
George, Hartz, Burt & Lundeen, Miami, and Amy Shield Levine of Levine & Levine, Boca Raton, for petitioners.
R. Fred Lewis of Magill, Reid & Lewis, Miami, for respondent.
OVERTON, Justice.
This cause is before us on petition to review a decision of the Third District Court of Appeal reported as Dominguez v. Equitable Life Assurance Society, 438 So. 2d 58 (Fla. 3d DCA 1983), in which the district court acknowledged conflict with Gmuer v. Garner, 426 So. 2d 972 (Fla. 2d DCA 1982). We have jurisdiction, article V, section 3(b)(3), Florida Constitution. We approve the decision of the district court in the instant case on the authority of our recent decision in Metropolitan Life Insurance Co. v. McCarson, 467 So. 2d 277 (Fla. 1985), in which we expressly disapproved the Gmuer decision.
It is so ordered.
BOYD, C.J., and ADKINS, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.